316
                                 OFFICE          OF
                 TEE ATTORNEY                     GENERAL
                             AUSTIN.TEXAS




Honorable
       Joe    P. Rlaok
Qounty Attorney
"II=    ,";Z:L

Dear Slrr
                             Opinion No. O-5462
                             Rez Dlspositlon of money amI
                                    proper~p     of   d4strlota
                                    upon   fornatlm         0r    rural
                                    high sob01 distzlot.
            We have   reoofved   your   letter   of July          19, 1943,
whloh we quote in part a8 tollowsr
            “The Gounty Judge of Menard Oounty, has a&-
       eU me for an opinion BEIto the following mtter.
       I have advised h5.mIn answer to said question,
       but a8 usual, he thinka thst he'should have an
       opinion from your Department.
            *On June 19, 1943, an election waa held and
       was carried anuerlng oertain oommn  aohool &la-
       trlote wlth the lWmrdrille independent Sahool
       Dletriot or oonaolidatlng said distrlots under
       the Rural Iii& School Act.

            Vlome of these sohool distrlota have money
       on hand and own property, the question ie: what
       1s to beoome of eald aroperty and rooaey? That
       is, said dlatrlots have looal tax money on hand
       and own busses and other property, but as 1 under-
       stand they have no banded indebtedners and the
       question la, as state6 ebove:,whet should be %ane
       with thl6 property?*
                                                                                            ,317



Eon.    Jo. P. Flask,       pade    2




          Wa do not hare bsfore ua the quastlon of tha o#tablf&
msnt of the aalarged Uf8trlot, snd for tha purpoaea of thj,a
opinion, W aPStUESthat tb sadbeMS 1S@dly eatnbllshad.      Our
aa&wer till, tharafere ba oonii5ad to the quaatlon of t&a
proper dloposltlonof ihe fu5da v5d property Of tha Individual
Ogt;;ttEV350hry       dkZitdOt     UpOn ths     ,::fOI25EtifM    ‘Of   the   Oa2gOh   ah-
       .

          Artiimi 2922a, vsrnon'll&ADRtmteiiClril 8ta0otea, rrrta
forth the prooedure wherabp a rural hl&h oohwJ,4lstriet   w  br
roradl. !&a a&hod nhatoby such a df8triot aay'be eboliahod la
also girtlo. Buoh aethod la aa followar
                "* * + ~erldad          that   tha   eouaty     aah&
        tru8teer.shall
                   hawe the autkumlty
                                    to aboUah
        a ruml high aoboti dlotrlot on a petltien
        ilgneilby a majority    or tha*btcrrsof eaoh '
        alamantarydirtriot ~onipo~      the rural high
        school dlstrlot and whan euoh district    haa
        baan absllshad the elasmntar~ districta shall
        automatioallyrsoact baok to their arfgiaal
        etattls,
               *.ith the ez0egtian~that   in the otont
        there   a?3    tiny OUtEkDding         inde~tOdne~@
                                                         k?k&atnst
        the 8ald rural aohoel Ulatrlot eash ela~~aatary
        dlstriot ahall laaum its porportlonalpart OS
        the dabts."
          %han aahool dS8triotaare oonaoltdatad.tmdsrA&201@
2806,                    Qiril Miatota8, the~diatriotaoonaoll-
        Var5on~*~Anrmtati&l
dated lose thair'saparataldentlty. Bowever tha fomation of
a rural high school dlatrlot doss riotabolia6 the olamntary
bishrlots,a5d aeparats.elanreatary soh~oJ.8mst be maintained
theraln. Artiole 2922f Chaatain v. Waul&ln, 32 S, Wi (2&j
2371 MoPhall v, Tax Co9 eotoror Van Zadlt~Oounty,  SO S, A.
2603 Qounty Roam3or sohool Trusteea of Ligsstons Oounty V.
Wilson, 9.8, W. (2d) 805 Opinion No. O-308$. AntIunder Artl-
01s 2922~ upon the abolftlon or the rural hi&& aoheel dlatriot,
the eLomenta,rydistriotareturn to thalr original atatun.
                                                                           318




Honr.Joe P. l”bok, we            )




          In the oaae of ChmtaI~ v. ?dauldln,supra,'t&qeaart
bad before it ths gueetion rbAlth6r, the truateee of a roral.
high sc~ol dlstriot oould rccnovethe sohoalhmm or en ele-
mentary district to another Qletrtota    'Soquote the foXle
Sraa the oainfon sf the eouxtt
           * * * * In tiieMaPhall Case above, Judge
      Loaney in holdingoonstltatloha~  the prorialona
      of ahepter 19a, title 49, e&8 forth very clear-
      4 the purpoeee and offee+ of the le,@slcitloa.
      As there potnted out,the ereupine
      doea not have the afSe&of   abd.h



      sohooln in the distriot, $h~e*aboll8hhfng
                                              the
      ssrexel   diotriat       bmtbs,             ate   trulte.l
      or the grouped Qietrfot were itweated with the
      parrerand oherged with thhs.dut Of coadudtiag
      aahools and of abl.nlaterin@ af aoho81 property
      and   fund8   rd   6.U   the   dlstriota   wlth3.n   the     baun-




                                                        havethe ~wer
      to removo the eohool          of the,Panther creek
      distrlot to the Sroavenor dietriot, a6 that would
      have been a dioeroion of the property from It8
      proper purpoee an& object, The on3.0eonsoXidatIon
      a.ff%otedby the ~rou&xg wu that   or the Tunbi a,el-
      'leoted fron taxation for gsneraZ fualnCfmwmr The
       ownershipor schml build~Iu@ of the several die-
      trlota rmalned thirpropertg or those dlstriete
      end oould tat be divested or Intpatra&by the-true-
      teea of the mouped dietriot. %I believe and 80
      hold that In at;teqMn.$ to X$ROQ~ the %CrhQOlbull&
      im3 the trustees were c&out ti3 p43rtomna wbri;lly
      unauthorized       aat."
      %a. JoeP. FlRok,page4


                     Upon the dlsnolakionof a rural h&h soho& distriali,
      oartald     questions      tight   be ralud      ao to        the propiwty      r
      or the varloua aletriots if the money aad preparty ari
      belong&g to the lndlvidusldlstriots   had bean used in 0th~
      dlstrlats       or-in    the   edlerged   dfatriat.

                  Evidently~underthe Pauldin ease, and you are so a&
      vised, upon the roneetlon  of s rural.high sahool dirtriot, the
       trustees or aaid dbtrlat  my  uwthe rUnas and zaparty    or an
      ‘tlameatary dietriot only fdr the beaetlt of said eleeeatary
      dlstriot.

                     Eowever, we call~your attention to that                 rt 0r the
      opinion or the aourt.in            the Mauldin        ease whioh rea r8 aa fellmat
                      a * * * Tha trurtees  sr the goupea   Biatrlot
             have     themamqamaat    and control or  the bulld&g
             in'puestlcm,and we do not hold                  that     they   are
            without a,uthorltg  under proper safeguards1161:
             it8 return or replilomnaat te remve     It p-mpolr-
2,           rily to the Brenrenor  4lrrtrio0,  TtUt   Quertioa,
;-          -however,is hot presantaU by &ha pleading or
             proof before ah I The oas+ a8 aado by the moor4
/.           preaanta only the puestion or Ihe poaioror the
?’
             Groirenor  trusteea Lo ooavsto  the aohool.bulldb
             or the Panther Crbrk &+rlOl.w
1.
                We~bsllsre that~uadar t&la laaguags It my by that bua-
!:    mw   aad    other
                    property of’ the elfmeatary di6trlot uhieh 18 mw-
.<
      oeptibls .orIming used DV~P.tho 3nlarged tietrlot  nay ba LO
i$
       used lr    proper      saf%gt~~Ie   are takait t0 preasrva            and p%WWt    the   ’
.I
      .progf&iy     rights     OS ths   elmentaiy   iU&riot.
ii
,~.
p:                                                          Yourn     very   truly,

      A”PROVXD JtZY           31, 1943              ATTOm            G53Wl?ALOB TEZAl3
      (slgnsd)Waver Seller8




                                                                             opiaba
                                                                                 hmaittee
                                                                             %r